DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed an After Final amendment response on 06/27/2022 has been entered and made of record. This application contains 10 pending claims.  Claim(s) 1, 5-6, 8, 11, 13 and 15 have been amended.

Allowable Subject Matter
Claim(s) 1-2, 5-8, 11-13 and 15 are allowed.

The following is a statement of reason for the indication of allowance: 
Independent claim(s) 1, 8 and 13 stand allowable based on the decision in the previous office action. Claim(s) 11 have been amended to overcome rejection(s) in the Office Action mailed.

Regarding claim(s) 1, 8 and 13, the prior art of record alone or in combination fail to make obvious the specific feature of iterating of isolating device N and device N+1 simultaneously, in limitations of A method/system/computer program product  comprising: “starting a counter N at the first unique index number; isolating device N and device N + 1 by opening an isolator in device N and opening an isolator in device N+1; and in the event the earth fault still exists, removing isolation between device N and N+1 and incrementing N” in combination with all the other limitations as claimed.
Based on a comprehensive consideration/search of the pertinent prior art, the Office indicates that the independent claims are allowable.

The other claim(s) 2, 5-7, 11-12 and 15 depend from the independent claim(s) are allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKM ZAKARIA/Primary Examiner, Art Unit 2868